Case 21-10527-JTD   Doc 546   Filed 06/02/21   Page 1 of 3
Case 21-10527-JTD   Doc 546   Filed 06/02/21   Page 2 of 3




                    Exhibit A
                                                  Case 21-10527-JTD              Doc 546      Filed 06/02/21     Page 3 of 3

                                                                                    Exhibit A
                                                                             Served via Electronic Mail

                       Name                                          Attention                              Address 1                                  Email
                                                                                                                                    michael.messersmith@arnoldporter.com
                                                  Attn: Michael Messersmith, Sarah Gryll, &                                         sarah.gryll@arnoldporter.com
   Arnold & Porter Kaye Scholer LLP               Ginger Clements                                                                   ginger.clements@arnoldporter.com
                                                                                                                                    akramer@otterbourg.com
                                                                                                Attn: Andrew M. Kramer, David W.    dmorse@otterbourg.com
   Bank Leumi USA                                 c/o Otterbourg PC                             Morse, & Frank J. Pecorelli         fpecorelli@otterbourg.com
                                                                                                                                    knight@rlf.com
                                                                                                                                    queroli@rlf.com
                                                                                                Attn: John H. Knight & David T.     rbgroup@rlf.com
   Bank Leumi USA                                 c/o Richards Layton & Finger PA               Queroli                             ann-jerominski-2390@ecf.pacerpro.com
   Fee Examiner                                   c/o Frejka PLLC                               Attn: Elise S. Frejka               efrejka@frejka.com
   Latham & Watkins LLP                           Attn: Andrew C. Ambruoso                                                          andrew.ambruoso@lw.com
   Latham & Watkins LLP                           Attn: James Ktsanes                                                               james.ktsanes@lw.com
                                                                                                                                    jeff.bjork@lw.com
   Latham & Watkins LLP                           Attn: Jeff Bjork                                                                  carbonlite.lwteam@lw.com
                                                                                                                                    joseph.mcmahon@usdoj.gov
   Office of the U.S. Trustee                     Attn: Joseph J. McMahon, Jr.                                                      ustpregion03.wl.ecf@usdoj.gov
                                                                                                Attn: Regina Stango Kelbon, Esq.,   jbibiloni@blankrome.com
                                                                                                Stanley B. Tarr, Esq., & Jose F.    kelbon@blankrome.com
   Official Committee of Unsecured Creditors      c/o Blank Rome LLP                            Bibiloni, Esq.                      tarr@blankrome.com
                                                                                                                                    erin.brady@hoganlovells.com
                                                                                                                                    david.simonds@hoganlovells.com
                                                                                                                                    edward.mcneilly@hoganlovells.com
                                                                                                Attn: Erin N. Brady, David P.       cindy.mitchell@hoganlovells.com
   Official Committee of Unsecured Creditors      c/o Hogan Lovells US LLP                      Simonds, & Edward McNeilly          tracy.southwell@hoganlovells.com
   Official Committee of Unsecured Creditors      c/o Hogan Lovells US LLP                      Attn: Kevin J. Carey                kevin.carey@hoganlovells.com
   Orion Energy Partners Investment Agent LLC     c/o Latham & Watkins LLP                      Attn: Andrew C. Ambruoso, Esq.      andrew.ambruoso@lw.com
   Orion Energy Partners Investment Agent LLC     c/o Latham & Watkins LLP                      Attn: James Ktsanes, Esq.           james.ktsanes@lw.com
                                                                                                Attn: Jeffrey E. Bjork, Esq. &      jeff.bjork@lw.com
   Orion Energy Partners Investment Agent LLC     c/o Latham & Watkins LLP                      Nicholas J. Messana, Esq.           nicholas.messana@lw.com
                                                                                                                                    bankfilings@ycst.com
                                                                                                                                    rbrady@ycst.com
                                                                                                Attn: Robert S. Brady, Edwin J.     eharron@ycst.com
   Orion Energy Partners Investment Agent LLC     c/o Young Conaway Stargatt & Taylor LLP       Harron, & Kara Hammond Coyle        kcoyle@ycst.com
                                                                                                                                    akramer@otterbourg.com
   Otterbourg P.C.                                Attn: Andrew M. Kramer & David E. Morse                                           dmorse@otterbourg.com
   UMB Bank N.A., in its separate capacities as                                                                                     michael.messersmith@arnoldporter.com
   TX DIP Agent, PA DIP Agent, TX Bonds                                                         Attn: Michael D. Messersmith, Sarah sarah.gryll@arnoldporter.com
   Trustee, and PA Bonds Trustee                  c/o Arnold & Porter Kaye Scholer LLP          Gryll, & Ginger Clements            ginger.clements@arnoldporter.com
                                                                                                                                    rbrady@ycst.com
                                                  Attn: Robert S. Brady, Edwin J. Harron, &                                         eharron@ycst.com
   Young Conaway Stargatt & Taylor LLP            Kara Hammond Coyle                                                                kcoyle@ycst.com

In re: CarbonLite Holdings LLC, et al.
Case No. 21-10527 (JTD)                                                                                                                                           Page 1 of 1
